RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 15a0018p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


 DONALD J. YEAGER,                                       ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         │       No. 14-3693
        v.                                               │
                                                          >
                                                         │
 FIRSTENERGY GENERATION CORPORATION,                     │
                           Defendant-Appellee.           │
                                                         ┘
                         Appeal from the United States District Court
                          for the Northern District of Ohio at Akron.
                      No. 5:14-cv-00567—James S. Gwin, District Judge.
                              Decided and Filed: January 28, 2015

               Before: BATCHELDER, MOORE, and SUTTON, Circuit Judges.

                                      _________________

                                          COUNSEL

ON BRIEF: Michael D. Rossi, GUARNIERI & SECREST, P.L.L., Warren, Ohio, for
Appellant. William D. Edwards, Jeffrey J. Moyle, ULMER & BERNE LLP,Cleveland, Ohio,
for Appellee.

                                      _________________

                                           OPINION
                                      _________________

       PER CURIAM. Donald J. Yeager appeals the district court’s judgment dismissing his
civil complaint.

       Yeager filed a complaint against FirstEnergy Generation Corporation, alleging that the
defendant discriminated against him on the basis of his religion, in violation of Title VII of the
Civil Rights Act of 1964 and Ohio Revised Code Chapter 4112, by refusing to hire him or by




                                                1
No. 14-3693                 Yeager v. FirstEnergy Generation Corp.              Page 2

terminating his employment because he failed to provide a social security number. Yeager
alleged that he had no social security number because he had disclaimed and disavowed it on
account of his sincerely held religious beliefs. Yeager sought monetary and injunctive relief.
The district court dismissed the complaint under Federal Rule of Civil Procedure 12(b)(6) for
failure to state a claim upon which relief could be granted.

        On appeal, Yeager argues that the district court erred in dismissing his complaint.
Yeager also alleges that the court incorrectly considered matters outside of the pleadings. We
review de novo the dismissal of a complaint for failure to state a claim upon which relief may be
granted. D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014). To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim for
relief that is plausible on its face. Id.

        The district court properly dismissed Yeager’s complaint for failure to set forth a viable
legal claim under either Title VII or Chapter 4112. Under each statute, courts apply the same
two-step analysis.     See Abbott v. Crown Motor Co., 348 F.3d 537, 541 (6th Cir. 2003)
(concluding that the same analysis applies to claims under Chapter 4112 and Title VII). First, we
determine whether Yeager has established a “prima facie case of religious discrimination,”
which requires proof that “(1) he holds a sincere religious belief that conflicts with an
employment requirement; (2) he has informed the employer about the conflicts; and (3) he was
discharged or disciplined for failing to comply with the conflicting employment requirement.”
Tepper v. Potter, 505 F.3d 508, 514 (6th Cir. 2007) (quoting Smith v. Pyro Mining Co., 827 F.2d
1081, 1085 (6th Cir. 1987)). Second, if Yeager establishes his prima facie case, his employer
has the burden to show that it could not “reasonably accommodate” his religious beliefs without
“undue hardship.” Id.; 42 U.S.C. § 2000e(j).

        Every circuit to consider the issue has applied one of the above two steps to hold that
Title VII does not require an employer to reasonably accommodate an employee’s religious
beliefs if such accommodation would violate a federal statute. Some courts have proceeded
under step one to hold that a statutory obligation is not an “employment requirement,” see
Baltgalvis v. Newport News Shipbuilding Inc., 132 F. Supp. 2d 414, 418 (E.D. Va.), aff’d, 15 F.
App’x 172 (4th Cir. 2001); Seaworth v. Pearson, 203 F.3d 1056, 1057 (8th Cir. 2000), while
No. 14-3693              Yeager v. FirstEnergy Generation Corp.                 Page 3

others have held under step two that violating a federal statute would impose an “undue
hardship,” see Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 830–31 (9th Cir. 1999);
Weber v. Leaseway Dedicated Logistics, Inc., 166 F.3d 1223, at *1 (10th Cir. 1999). These dual
rationales arrive at the same, sensible conclusion: “[A]n employer is not liable under Title VII
when accommodating an employee’s religious beliefs would require the employer to violate
federal . . . law.” Sutton, 192 F.3d at 830. This conclusion is consistent with Title VII’s text,
which says nothing that might license an employer to disregard other federal statutes in the name
of reasonably accommodating an employee’s religious practices.

        The Internal Revenue Code requires employers such as FirstEnergy to collect and provide
the social security numbers of their employees. See 26 U.S.C. § 6109(a)(3), (d). In this case, the
district court followed the example of another decision in our circuit, EEOC v. Allendale Nursing
Center, 996 F. Supp. 712 (W.D. Mich. 1998), to hold that Yeager’s prima facie claim fails under
step one because FirstEnergy’s collection of Yeager’s social security number is a “requirement
imposed by law” and therefore not an “employment requirement.” R. 19 at 4–5 & n.21; accord
Baltgalvis, 32 F. Supp. 2d at 418; Seaworth, 203 F.3d at 1057. In light of the other circuits that
have followed the step-two analysis in this exact context, see Sutton, 192 F.3d at 831; Weber,
166 F.3d at *1, we affirm the district court’s conclusion without deciding whether it is properly a
step-one or step-two question. We also hold that the district court did not improperly rely on
matters outside of the pleadings by recognizing the Internal Revenue Code’s legal requirement
here.

        For these reasons, we affirm.